John F. STROUD, Jr. concurring in part; dissenting is part. I agree with that portion of the majority opinion that finds the order of the chancellor entered on December 16, 1998, to be a final and appealable order. The order stated: “Contingent upon the Plaintiff's health, primary physical custody will switch to the Plaintiff on August 1, 1999....” This is no more contingent than an order changing primary physical custody at a definite future date contingent upon the party to receive the custody being alive on the change date. It is my view that the chancellor in this case, in ordering a change in primary physical custody, is merely acknowledging that if the mother’s Hodgkin’s Disease prevents her from being able to provide adequate care for her minor child, the order can be changed. For her health to prevent the change of primary physical custody, one of the parties would have to bring the matter to the court’s attention by proper petition. The fact that child custody or primary physical custody can always be changed does not prevent the last order from being a final appealable order. I dissent from that portion of the majority opinion that reverses the trial court’s decision to change the primary physical custody from the father to the mother. This is a case of joint custody with the court having previously incorporated into the divorce decree the agreement of the parties that provided that “both parties are fit and proper persons to be awarded the care and custody of the minor child....” I am not convinced that a legal change of circumstances is required to change actual physical custody between parties who already have joint custody. I think it more akin to a change of visitation where the best interest of the child is the overriding consideration. The chancellor’s order of December 16, 1998, specifically held “that custody of the parties’ child shall remain joint.” However, if a legal change of circumstances is required, I think the mother’s Hodgkin’s Disease, together with the father’s relocation, is a sufficient legal change of circumstances. In chancery cases, we review the evidence de novo, but we do not reverse the findings of the chancellor unless it is shown that they are clearly contrary to the preponderance of the evidence. Thigpen v. Carpenter, 21 Ark. App. 194, S.W.2d 510 (1987). In child-custody cases, we give special deference to the superior position of the chancellor to evaluate the witnesses, their testimony, and the child’s best interest. Thompson v. Thompson, 63 Ark. App. 89, 974 S.W.2d 494 (1998). I have no difficulty with this change of actual physical custody from the father to the mother, which decision well might have been motivated by the chancellor’s desire for the mother to have quality time with her son if her health permitted. I will not second guess the chancellor on this most important decision. Concur in part; dissent in part. HART, J., joins in this opinion.